ORR, Circuit Judge.
Admiral Dewey Adamson has applied to me as a judge of the United States Circuit Court of Appeals, Ninth Circuit, for a certificate of probable cause. 28 U.S.C.A. § 466. Applicant was convicted of first degree murder and the death sentence imposed. On appeal the Supreme Court of California affirmed the judgment. People v. Adamson, 27 Cal.2d 478, 165 P.2d 3. The Supreme Court of the United States granted certiorari and thereafter rendered its decision affirming the judgment of the California courts. Adamson v. California, 332 U.S. 46, 67 S.Ct. 1672, 91 L.Ed. 1903, 71 A.L.R. 1223. Thereafter, applicant filed a petition for habeas corpus with the Supreme Court of California; that court denied the writ. 68 S.Ct. 610. Applicant applied for certiorari to the Supreme Court of the United States and asked for a stay of execution. Certiorari was denied, as was also the request for a stay. 68 S.Ct. 610.
Thereafter, applicant presented a petition for a writ of habeas corpus to a judge of the United States District Court for the Northern District of California, Southern Division. Said Judge issued an order to show cause and granted a stay of execution. Thereafter the proceedings were dismissed by a United States District Judge and said Judge refused to issue a certificate of probable cause, but did so without prejudice to the making of an application by Admiral Dewey Adamson to a United States Circuit Judge.
Identical grounds presented in the petition addressed to the Supreme Court of California were presented to the United States District Judge.
The merits of applicant’s contentions have been considered and adjudicated by the Supreme Court of the State of California and the Supreme Court of the United States has declined to review the state court’s decision. Ordinarily a federal court will not re-examine the questions thus adjudicated unless the particular remedy sought is one not allowed under state law.1 The laws of California allow the remedy sought. Applicant contends that because the Supreme Court of California denied the petition for habeas corpus without written opinion the federal questions presented were not adjudicated. I think this contention has no merit.2 ■ It is my opinion that the United States District Judge, in dismissing applicant’s petition for habeas corpus, acted in compliance with the rule of law enunciated in the cited cases,3 hence, I am unable to say that probable cause exists for an appeal.
The application is denied.

 Ex parte Hawk, 321 U.S. 114, 118, 64 S.Ct. 448, 88 L.Ed. 572; House v. Maye, 324 U.S. 42, 47, 65 S.Ot. 517, 89 L.Ed.


 Gordon v. Scudder, 9 Cir., 163 F.2d 518.


 See Note 1.